Exhibit 10.1
 
VOTING AGREEMENT


VOTING AGREEMENT (hereinafter referred to as this “Agreement”), dated as of
December 13, 2017, among The Walt Disney Company, a Delaware corporation
(“Parent”), and the undersigned stockholders (each, a “Covered Stockholder”, and
collectively, the “Covered Stockholders”) of Twenty-First Century Fox, Inc., a
Delaware corporation (the “Company”).


RECITALS


WHEREAS, the Company, Parent, TWC Merger Enterprises 2 Corp., a Delaware
corporation and a wholly owned subsidiary of Parent (“Corporate Sub”), and TWC
Merger Enterprises 1, LLC, a Delaware limited liability company and a wholly
owned Subsidiary of Parent, have entered into an Agreement and Plan of Merger of
even date herewith (as it may be amended from time to time, the “Merger
Agreement”), which provides for, among other things, the merger of Corporate Sub
with and into the Company, with the Company continuing as the surviving
corporation in the merger (the “Initial Merger”), and pursuant to which all
Shares issued and outstanding immediately prior to the First Effective Time
(other than Excluded Shares) will be converted into the right to receive the
Merger Consideration;


WHEREAS, each Covered Stockholder holds and is entitled to vote (or direct the
voting of) the number of Shares set forth opposite such Covered Stockholder’s
name on Schedule 1(b) attached hereto; and


WHEREAS, as a condition and inducement to the willingness of Parent and
Corporate Sub to enter into the Merger Agreement, each Covered Stockholder (in
such Covered Stockholder’s capacity as a stockholder of the Company) has agreed
to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


1.            Certain Definitions.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:


(a)            “Expiration Date” means the earliest to occur of (i) such date
and time as the Merger Agreement shall have been validly terminated pursuant to
Article VII thereof, (ii) such date and time as the Initial Merger shall have
become effective in accordance with the terms and provisions of the Merger
Agreement and (iii) such date and time as the Merger Agreement shall have been
amended or supplemented, or any provision thereof waived, in a manner (A) that
reduces the amount of the Merger Consideration payable to a Covered Stockholder
(other than, for avoidance of doubt, adjustments in accordance with the terms of
the Merger Agreement) or (B) that is in any way material and adverse to any of
the Covered Stockholders without the prior written consent of the Covered
Stockholders; provided that, for purposes of this clause (iii), amendments to
the Merger Agreement to add a limitation on the amount of the Equity Adjustment
Amount or to effect the Transactions using an alternative structure as described
in Section 5.22(g) or Section 5.25(d) of the Merger Agreement shall be deemed
not to be an



--------------------------------------------------------------------------------



amendment that reduces the amount of the Merger Consideration or that is
material and adverse to any of the Covered Stockholders.


(b)            “Covered Shares” means, with respect to any Covered Stockholder,
(i) all Shares set forth opposite such Covered Stockholder’s name on Schedule
1(b) attached hereto, and (ii) all Shares that such Covered Stockholder comes to
hold and to be entitled to vote (or direct the voting of) during the period from
the date of this Agreement through the Expiration Date, together with any voting
securities or instruments of the Company, or other equity interests exercisable
for or convertible into Shares, that such Covered Stockholder comes to hold and
be entitled to vote (or direct the voting of) during the period from the date of
this Agreement through the Expiration Date (including by way of bonus issue,
share dividend or distribution, subdivision, reclassification, recapitalization,
consolidation, exchange, readjustment or other similar transaction or other
change in the capital structure of the Company).


(c)            “Transfer” means, with respect to any Covered Stockholder, that
such Covered Stockholder directly or indirectly (i) sells, pledges, encumbers,
exchanges, assigns, grants an option with respect to, transfers, tenders or
otherwise disposes of a Covered Share of such Covered Stockholder or any direct
or indirect interest in such Covered Share (including by gift, merger or
operation of law), or (ii) enters into an agreement, arrangement or commitment
providing for the sale of, pledge of, encumbrance of, exchange of, assignment
of, grant of an option with respect to, transfer, tender of or other disposition
of such Covered Share or any direct or indirect interest therein (including by
gift, merger or operation of law); provided that a foreclosure on the Shares
pledged pursuant to the document described in Schedule 1(c) attached hereto in
the event of a default thereunder shall be deemed not to be a Transfer.


2.            Transfer of Shares.


(a)            Transfer Restrictions.  From the date hereof until the earlier of
the Expiration Date and the receipt of the Company Requisite Vote, each Covered
Stockholder hereby agrees not to Transfer (or intentionally cause or permit the
Transfer of) any Covered Shares of such Covered Stockholder, or enter into any
Contract (including any option, put, call or similar arrangement) relating
thereto, except that any Covered Stockholder may Transfer any or all of such
Covered Shares (1) with Parent’s prior written consent and in Parent’s sole
discretion and (2) to or with a Permitted Transferee if (x) such Permitted
Transferee agrees in writing to be bound by the terms of this Agreement as if
they were a party hereto, (y) such written instrument expressly provides Parent
with the ability to enforce the obligations of the Permitted Transferee pursuant
to the written agreement referred to in clause (x); and (z) prompt notice of
such Transfer to such Permitted Transferee is delivered to Parent. For the
purposes of this Agreement, a “Permitted Transferee” means, with respect to each
Covered Stockholder, (i) a spouse, lineal descendant or antecedent, brother or
sister, adopted child or grandchild of the spouse of any child, adopted child,
grandchild or adopted grandchild of such Covered Stockholder or any other lineal
descendant of either of K. Rupert Murdoch’s parents (including K. Rupert
Murdoch), (ii) any Person by will or the laws of intestacy, (iii) the Murdoch
Family Trust or any trust, the beneficiaries of which include only the Covered
Stockholder and his or her family members (including the  individuals described
in clause (ii)), (iv) any partnership or limited liability company, all partners
or members of which include only the Covered Stockholder and his or her family
members (including the  individuals described in clause (ii)) and any trust
described in


2

--------------------------------------------------------------------------------



clause (iv), (v) if such Covered Stockholder is an entity, any of its partners
(including limited or general partners), members and stockholders (as defined in
clause (i)) in connection with a pro rata distribution of any or all of such
Covered Stockholder’s Covered Shares, and (vi) if such Covered Stockholder is a
trust, any beneficiary of such trust.  For the avoidance of doubt, a Permitted
Transferee may Transfer any and all Covered Shares that were Transferred to such
Transferee to its own Permitted Transferees in accordance with the terms and
subject to the conditions of this Section 2(a), as if such Permitted Transferee
were a “Covered Stockholder”.


(b)            Transfer of Voting Rights. From the date hereof until the earlier
of the Expiration Date and the receipt of the Company Requisite Vote, each
Covered Stockholder hereby agrees not to deposit (or cause or permit the deposit
of) any Covered Shares of such Covered Stockholder in a voting trust or grant
any proxy or power of attorney or enter into any voting agreement or similar
agreement or arrangement in contravention of the obligations of such Covered
Stockholder under this Agreement with respect to any Covered Shares of such
Covered Stockholder.


(c)            Consequences.  Any Transfer (or purported Transfer) in breach of
this Agreement shall be null and void and of no force or effect.


3.            Agreement to Vote Shares.


(a)            From the date hereof until the earlier of the Expiration Date and
the occurrence of a Company Change in Recommendation, at every meeting of
holders of Shares of the Company concerning any proposal related to the
Transactions or at which any matter set forth in this Section 3(a) is being
considered, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company
concerning any proposal related to the Transactions or at which any matter set
forth in this Section 3(a) is being considered, each Covered Stockholder (in
such Covered Stockholder’s capacity as a stockholder of the Company) shall, or
shall cause the holder of record on any applicable record date to, vote all
Covered Shares that such Covered Stockholder then holds and is entitled to vote
(or direct the voting of):


(i)          in favor of the adoption of the Merger Agreement and the
Transactions contemplated thereby, including the Initial Merger;


(ii)         in favor of any proposal to adjourn or postpone such meeting of the
holders of Shares to a later date if there are not sufficient votes to adopt the
Merger Agreement;


(iii)       against approval of any proposal made in opposition to adoption of
the Merger Agreement or the Initial Merger or the other Transactions
contemplated by the Merger Agreement or in competition or inconsistent with the
Initial Merger, including any Company Acquisition Proposal and any Alternative
Company Acquisition Agreement; and


(iv)       against any action, proposal or agreement that (x) would reasonably
be expected to result in a breach of any representation, warranty, covenant or
agreement of the Company under the Merger Agreement or (y) would reasonably be
expected to prevent or materially delay or adversely affect the consummation of
the Transactions contemplated by the Merger Agreement, including the Initial
Merger.


3

--------------------------------------------------------------------------------



(b)            From the date hereof until the Expiration Date, at every meeting
of holders of Shares of the Company concerning any proposal related to the
Transactions, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the Stockholders of the Company
concerning any proposal related to the Transactions, each Covered Stockholder
(in such Covered Stockholder’s capacity as a stockholder of the Company) shall,
or shall cause the holder of record on any applicable record date to, vote all
Covered Shares that such Covered Stockholder then holds and is entitled to vote
(or direct the voting of) in favor of the Charter Amendments or any other
approval of the holders of the Class B Shares, voting separately, that is
required in connection with the Transactions.


(c)            From the date hereof until the Expiration Date, in the event that
a meeting of the stockholders of the Company is held, each Covered Stockholder
shall, or shall cause the holder of record of any of the Covered Shares of such
Covered Stockholder on any applicable record date to, be present in person or
represented by proxy at such meeting or otherwise cause all Covered Shares of
such Covered Stockholder to be counted as present thereat for purposes of
establishing a quorum.


(d)            From the date hereof until the Expiration Date, each Covered
Stockholder hereby agrees not to enter into any commitment, agreement,
understanding or similar arrangement with any Person to vote or give
instructions in any manner inconsistent with the terms of this Section 3.


4.            Commencement or Participation in Proceedings.  Each Covered
Stockholder hereby agrees not to commence or join in, and to take all reasonable
actions necessary to opt out of, any Proceeding against the Company and/or its
directors and officers (for the avoidance of doubt, participating in the defense
of such Proceedings is not prohibited) with respect to, any litigation relating
to the Merger Agreement and the Transactions, including any claim (i)
challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or the Merger Agreement or (ii) alleging a breach of
any fiduciary duty of the Board of Directors of the Company or its members in
connection with the Merger Agreement or the transactions contemplated hereby or
thereby.


5.            Directors and Officers.  Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit or restrict a
Covered Stockholder (or a designee of such Covered Stockholder) who is a
director or officer of the Company from acting in such capacity or fulfilling
the obligations of such office, including by acting or voting in his capacity as
a director or officer of the Company, in such Covered Stockholder’s (or such
Covered Stockholder’s designee’s) sole discretion on any matter, including
causing the Company to exercise rights under the Merger Agreement (in accordance
with the terms thereof), and no such actions or omissions shall be deemed a
breach of this Agreement (it being understood that this Agreement shall apply to
such Covered Stockholder solely in such Covered Stockholder’s capacity as a
stockholder of the Company), including with respect to Section 5.02 of the
Merger Agreement.  In this regard, such Covered Stockholder shall not be deemed
to make any agreement or understanding in this Agreement in such Covered
Stockholder’s capacity as a director or officer of the Company, including with
respect to Section 5.02 of the Merger Agreement.


4

--------------------------------------------------------------------------------



6.            No Solicitation.  Each Covered Stockholder agrees that it shall
not, and shall cause each of such Covered Stockholder’s controlled Affiliates
not to, and shall instruct and use such Covered Stockholder’s reasonable best
efforts to cause such Covered Stockholder’s and such Covered Stockholder’s
controlled Affiliates’ Representatives not to, directly or indirectly,
(a) initiate, solicit, knowingly encourage or otherwise knowingly facilitate any
inquiries or the making of any proposal or offer that constitutes, or would
reasonably be expected to lead to, any Company Acquisition Proposal, or
(b) engage or otherwise participate in any discussions or negotiations relating
to any Company Acquisition Proposal or any inquiry, proposal or offer that would
reasonably be expected to lead to a Company Acquisition Proposal, (c) provide
any information or data to any Person in connection with any Company Acquisition
Proposal or any inquiry, proposal or offer that would reasonably be expected to
lead to a Company Acquisition Proposal or (d) otherwise knowingly facilitate any
effort or attempt to make a Company Acquisition Proposal.  Each Covered
Stockholder shall, and each Covered Stockholder shall cause such Covered
Stockholder’s controlled Affiliates and use such Covered Stockholder’s
reasonable best efforts to cause such Covered Stockholder’s Representatives to,
immediately cease and cause to be terminated any discussions and negotiations
with any Person conducted heretofore with respect to any Company Acquisition
Proposal, or proposal that would reasonably be expected to lead to a Company
Acquisition Proposal.  Notwithstanding clauses (b), (c) and (d) above, each
Covered Stockholder may (and may permit such Covered Stockholder’s controlled
Affiliates and such Covered Stockholder’s and such Covered Stockholder’s
controlled Affiliates’ Representatives to) participate in discussions and
negotiations with, provide information and data to and otherwise facilitate any
Person making a Company Acquisition Proposal (or its Representatives) with
respect to such Company Acquisition Proposal if (i) the Company is engaging in
discussions or negotiations with such Person in accordance with Section 5.02 of
the Merger Agreement and (ii) such Covered Stockholder’s negotiations,
discussions, provision of information or data or other facilitation are in
conjunction with and ancillary to the Company’s discussions and negotiations.


7.            Irrevocable Proxy and Notices.


(a)            Each Covered Stockholder hereby irrevocably grants to, and
appoints, Parent, and any individual designated in writing by Parent, and each
of them individually, as such Covered Stockholder’s proxy and attorney-in-fact
(with full power of substitution), for and in the name, place and stead of such
Covered Stockholder, to vote such Covered Stockholder’s Covered Shares, or grant
a consent or approval in respect of such Covered Shares, in a manner consistent
with this Agreement from the date hereof until (i) with respect to those matters
set forth in clauses (i), (ii), (iii) and (iv) of Section 3(a), the earlier of
the Expiration Date and the occurrence of a Company Change in Recommendation or
(ii) with respect to those matters set forth in Section 3(b), the Expiration
Date, provided, however, for the avoidance of doubt, that such proxy and voting
and related rights are expressly limited to those matters set forth in clauses
(i), (ii), (iii) and (iv) of Section 3(a) and Section 3(b) that are, during the
applicable period, presented for consideration to the Company’s stockholders
generally, and each Covered Stockholder shall retain at all times the right to
vote such Covered Stockholder’s Covered Shares (or to direct how such Covered
Shares shall be voted) in such Covered Stockholder’s sole discretion and without
any other limitation on any other matters.  Each Covered Stockholder understands
and acknowledges that Parent is entering into the Merger Agreement in reliance
upon such Covered Stockholder’s execution and delivery of this Agreement.  Each
Covered


5

--------------------------------------------------------------------------------



Stockholder hereby affirms that the irrevocable proxy set forth in this Section
7 is given in connection with the execution of the Merger Agreement, and that
such irrevocable proxy is given to secure the performance of the duties of such
Covered Stockholder under this Agreement.  Each Covered Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
be revoked only under the circumstances set forth in the last sentence of this
Section 7.  Such irrevocable proxy is executed and intended to be irrevocable in
accordance with applicable Law and Section 8 of Article I of the Company’s
Amended and Restated Bylaws until (I) with respect to those matters set forth in
clauses (i), (ii), (iii) and (iv) of Section 3(a), the earlier of the Expiration
Date and the occurrence of a Company Change in Recommendation or (II) with
respect to those matters set forth in Section 3(b), the Expiration Date.  Each
Covered Stockholder shall, upon written request by Parent, as promptly as
practicable execute and deliver to Parent a separate written instrument or proxy
that embodies the terms of this irrevocable proxy set forth in this Section 7. 
Notwithstanding the foregoing, the proxy and appointment granted by each Covered
Stockholder shall be automatically revoked, without any action by such Covered
Stockholder, on (1) with respect to those matters set forth in clauses (i),
(ii), (iii) and (iv) of Section 3(a), the earlier of the Expiration Date and the
occurrence of a Company Change in Recommendation or (2) with respect to those
matters set forth in Section 3(b), the Expiration Date.


(b)            Additional Shares. Each Covered Stockholder hereby agrees that in
the event such Covered Stockholder acquires or receives, directly or indirectly,
any Shares entitled to vote or equity securities or equity interests exercisable
for or convertible into Shares entitled to vote after the execution of this
Agreement, such Covered Stockholder shall promptly deliver to Parent a written
notice in accordance with Section 15(d) indicating the number of such Shares.


8.            Representations and Warranties of Parent. Parent hereby represents
to each Covered Stockholder as follows:


(a)            Organization and Qualification. Parent is a legal entity duly
formed or organized (as applicable), validly existing and in good standing under
the Laws of the jurisdiction in which it is formed or organized, as applicable.


(b)            Authority; Binding Agreement.  Parent has full power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby, and no other
actions on the part of Parent (or its board of directors or stockholders) are
necessary to authorize this Agreement or to consummate the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by Parent, and, assuming this Agreement constitutes a valid and
binding obligation of the Covered Stockholders, constitutes a valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
subject to the Bankruptcy and Equity Exception.


(c)            No Conflicts.  None of the execution and delivery by Parent of
this Agreement, the performance by Parent of its obligations hereunder or the
consummation by Parent of the transactions contemplated hereby does or would
reasonably be expected to conflict with or result in a violation or breach of
(i) Parent’s certificate of incorporation or bylaws, (ii) any other Contract to
which Parent is a party or by which Parent may be bound, except for violations,
breaches or defaults that, individually or in the aggregate, would not
reasonably be


6

--------------------------------------------------------------------------------



expected to in any material respect impair or adversely affect the ability of
Parent to perform its obligations under this Agreement, or (iii) any Order or
Law applicable to Parent.


(d)            No Litigation.  There are no Proceedings pending or, to the
knowledge of Parent, threatened against Parent, or any Order to which Parent is
subject, except, in each case, for those that, individually or in the aggregate,
would not reasonably be expected to prevent or materially and adversely impair
or otherwise affect the ability of Parent to fully perform its obligations under
this Agreement.


9.            Representations and Warranties of the Covered Stockholders.  Each
Covered Stockholder hereby represents and warrants to Parent as follows:


(a)            Organization and Qualification.  If such Covered Stockholder is
not an individual, such Covered Stockholder is a legal entity duly formed or
organized (as applicable), validly existing and in good standing under the Laws
of the jurisdiction in which it is formed or organized, as applicable.


(b)            Authority; Binding Agreement.  If such Covered Stockholder is an
individual, he has full legal capacity, right and authority to execute and
deliver this Agreement and to perform his obligations hereunder and consummate
the transactions contemplated hereby.  If such Covered Stockholder is not an
individual, such Covered Stockholder has full power and authority to execute and
deliver this Agreement, to perform such Covered Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby, and no other
actions on the part of such Covered Stockholder (or its governing body, board of
directors, members, stockholders or trustees, as applicable) are necessary to
authorize or adopt this Agreement or to consummate the transactions contemplated
by this Agreement.  This Agreement has been duly executed and delivered by such
Covered Stockholder, and, assuming this Agreement constitutes a valid and
binding obligation of Parent, constitutes a valid and binding obligation of such
Covered Stockholder, enforceable against such Covered Stockholder in accordance
with its terms, subject to the Bankruptcy and Equity Exception.


(c)            No Conflicts.  None of the execution and delivery by such Covered
Stockholder of this Agreement, the performance by such Covered Stockholder of
such Covered Stockholder’s obligations hereunder or the consummation by such
Covered Stockholder of the transactions contemplated hereby does or would
reasonably be expected to conflict with or result in a violation or breach of
(i) if such Covered Stockholder is not an individual, such Covered Stockholder’s
certificate of formation, operating agreement or comparable organizational
documents, as applicable, (ii) any other Contract to which such Covered
Stockholder is a party or by which such Covered Stockholder may be bound,
including any voting agreement or voting trust, except for violations, breaches
or defaults that, individually or in the aggregate, would not reasonably be
expected to (x) in any material respect impair or adversely affect the ability
of such Covered Stockholder to perform such Covered Stockholder’s obligations
under this Agreement or (y) prevent or materially delay or adversely affect the
consummation of the Transactions, or (iii) any Order or Law applicable to such
Covered Stockholder.  The execution, delivery and performance by such Covered
Stockholder of this Agreement, and the consummation by such Covered Stockholder
of the transactions contemplated hereby, require no action by or in respect of,
or filing with, any Governmental Entity.


7

--------------------------------------------------------------------------------



(d)            Ownership of Shares.  Such Covered Stockholder (i) is the lawful
owner of the Shares set forth opposite such Covered Stockholder’s name on
Schedule 1(b) attached hereto and has the sole power to vote (or cause to be
voted) or Transfer such Shares, all of which are free and clear of any liens,
adverse claims, charges, security interests, pledges or options, proxies, voting
trusts or agreements, understandings or agreements, or any other rights or
encumbrances whatsoever (other than those (u) that would not impair the Covered
Stockholder’s ability to perform its obligations under this Agreement, (v)
created by this Agreement, (w) applicable to such Covered Stockholder’s Covered
Shares that may exist pursuant to securities Laws, (x) under the Company’s
organizational documents, (y) customary pursuant to the terms of any custody or
similar agreement applicable to Shares held in brokerage accounts, or (z)
described on Schedule 1(c) attached hereto), and (ii) as of the date hereof,
does not hold or have the right to vote (or cause the voting of) any shares of
any class of stock of the Company or other securities of the Company or any
interest therein or any voting rights with respect to any securities of the
Company other than the Shares set forth opposite such Covered Stockholder’s name
on Schedule 1(b) attached hereto.


(e)            No Finder’s Fees.  No broker, investment banker, financial
advisor, finder, agent or other Person is entitled to any broker’s, finder’s,
financial adviser’s or other similar fee or commission in connection with this
Agreement based upon arrangements made by or on behalf of such Covered
Stockholder in his or its capacity as a stockholder of the Company.


(f)            No Litigation.  As of the date hereof, there are no Proceedings
pending or, to the knowledge of such Covered Stockholder, threatened against
such Covered Stockholder, or any Order to which such Covered Stockholder is
subject, except, in each case, for those that, individually or in the aggregate,
would not reasonably be expected to prevent or impair or otherwise adversely
affect (x) the ability of such Covered Stockholder to fully perform such Covered
Stockholder’s obligations under this Agreement or (y) prevent or materially
delay or adversely affect the consummation of the Transactions.


(g)            No Plan to Sell.  As of the date hereof, such Covered Stockholder
represents on behalf of itself that, to the best of its knowledge and belief,
after due inquiry and investigation, there is no current plan or intention by
such Covered Stockholder or a Covered Stockholder Related Person with respect to
such Covered Stockholder to sell, exchange, transfer by gift or otherwise
dispose of (including, without limitation, through any transaction or series of
transactions that could be treated as a constructive sale or any other taxable
transaction for U.S. federal income tax purposes), directly or indirectly, any
stock or securities in SpinCo, the Company or Parent, in each case following the
Distribution other than a distribution which is not treated as a taxable sale or
exchange for U.S. federal income tax purposes of SpinCo or Parent stock from a
trust to its beneficiaries; provided, however, that the Covered Stockholder or
Covered Stockholder Related Person may in the future sell, exchange, transfer by
gift, or otherwise dispose of any stock or securities of Parent or SpinCo in the
normal course of its business based upon market conditions and investment needs
in existence at that time.  For purposes of this representation, a “Covered
Stockholder Related Person” means (i) the Covered Stockholder making this
representation, (ii) any person or persons related to such Covered Stockholder
within the meaning of section 267(b) or 707(b)(1) of the Internal Revenue Code
of 1986, as amended, (iii) any partnership, estate, or trust in which such
Covered Stockholder or any person or persons described in clause (ii) own or
have owned any interest and (iv) any


8

--------------------------------------------------------------------------------



corporation in which such Covered Stockholder or any person or persons described
in clause (ii) own or have owned, in the aggregate, 10% or more of the
outstanding stock by value.


Notwithstanding anything to the contrary contained in this Agreement, (i) a
foreclosure or similar action on the Shares pledged pursuant to the document
described in Schedule 1(c) attached hereto in the event of a default thereunder
and/or (ii) a suspension of or limitation on the voting rights of any of the
Shares pursuant to that certain letter agreement dated April 18, 2012 filed as
an Exhibit to the April 18, 2012 Form 8-K of News Corporation following a
suspension of voting rights imposed by the Company pursuant to Section 5(c)(ii)
of the Company’s Restated Certificate of Incorporation, shall, in each case, be
deemed (i) not to be a Transfer and (ii) to be an exception to the
representations and warranties contained in Section 9 hereof.


10.            Disclosure.  Each Covered Stockholder hereby consents to and
authorizes the publication and disclosure by Parent and the Company in the Joint
Proxy Statement or other disclosure document required by applicable Law to be
filed with the SEC or other Governmental Entity in connection with this
Agreement, the Merger Agreement or the transactions contemplated hereby or
thereby, of such Covered Stockholder’s identity and ownership, this Agreement
and the nature of such Covered Stockholder’s commitments, arrangements and
understandings pursuant to this Agreement and such other information required in
connection with such disclosure; provided that Parent shall (with respect to any
of its disclosures) give each Covered Stockholder and his, her or its legal
counsel a reasonable opportunity to review and comment on such disclosures prior
to any such disclosures being made public (provided, that by executing this
Agreement, such Covered Stockholder hereby consents to the filing of this
Agreement by the Company and Parent in the Joint Proxy Statement or other
disclosure document required by applicable Law to be filed with the SEC or other
Governmental Entity in connection with this Agreement, the Merger Agreement or
the transactions contemplated hereby).  Parent hereby consents to and authorizes
the publication and disclosure by each Covered Stockholder in any disclosure
document required by applicable Law to be filed with the SEC or other
Governmental Entity in connection with this Agreement, the Merger Agreement or
the transactions contemplated hereby or thereby, of Parent’s identity, this
Agreement and the nature of such Covered Stockholder’s commitments, arrangements
and understandings pursuant to this Agreement and such other information
required in connection with such disclosure; provided, that, the applicable
Covered Stockholder shall (with respect to any of its disclosures) give Parent
and its legal counsel a reasonable opportunity to review and comment on such
disclosures prior to any such disclosures being made public (provided, that by
executing this Agreement, Parent hereby consents to the filing of this Agreement
by each Covered Stockholder in any disclosure document required by applicable
Law to be filed with the SEC or other Governmental Entity in connection with
this Agreement, the Merger Agreement or the transactions contemplated hereby). 
Each Covered Stockholder shall consult with Parent before issuing, and give
Parent the opportunity to review and comment upon, any press release or other
public statements with respect to the transactions contemplated by this
Agreement or the Merger Agreement, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law or for press releases or public statements that
contain disclosures with respect to such transactions that are consistent with
prior disclosures by Parent or the Company.


9

--------------------------------------------------------------------------------



11.            No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares.  All ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the applicable Covered Stockholder, and, except as otherwise provided herein,
Parent shall not have any authority to direct any Covered Stockholder in the
voting or disposition of any Covered Shares.  For the avoidance of doubt, each
Covered Stockholder shall be entitled to any dividends or other distributions
declared by the Board of Directors of the Company with respect to such Covered
Stockholder’s Covered Shares having a record date prior to the First Effective
Time.


12.            Further Assurances.  Subject to the terms and conditions of this
Agreement, upon request of Parent, each Covered Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or appropriate to fulfill such Covered Stockholder’s
obligations under this Agreement.  Without limiting the generality of the
foregoing, on the Closing Date each Covered Stockholder shall execute and
deliver to Skadden, for purposes of the opinion described in Section 6.03(c) of
the Merger Agreement, a certificate that contains the representation set forth
in Section 9(g) as of the Closing Date if such Covered Stockholder may
truthfully make such representation.


13.            Stop Transfer Instructions.  At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Date, in furtherance of this Agreement, each Covered Stockholder hereby
authorizes the Company or its counsel to notify the Company’s transfer agent
that there is a stop transfer order with respect to all of the Covered Shares of
such Covered Stockholder (and that this Agreement places limits on the voting
and transfer of such Covered Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Expiration Date.


14.            Termination.  This Agreement, and all rights and obligations of
the parties hereunder, shall terminate and shall have no further force or effect
as of the Expiration Date.  Notwithstanding the foregoing, (x) nothing set forth
in this Section 14 or elsewhere in this Agreement shall relieve either party
hereto from liability, or otherwise limit the liability of a Covered
Stockholder, for any breach of this Agreement prior to such termination;
provided that in no event shall a Covered Stockholder’s damages exceed the
aggregate Merger Consideration to which such Covered Stockholder would be
entitled pursuant to the Merger Agreement; provided, further, that the foregoing
proviso shall in no event impair or otherwise impact Parent’s right to specific
performance or injunctive relief pursuant to Section 15(j) below, and (y) this
Section 14 and Sections 1, 4 and 15 (as applicable) shall survive any
termination of this Agreement.


15.            Miscellaneous and General.


(a)            Amendments; Waivers, Etc.  This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of


10

--------------------------------------------------------------------------------



any other right, power or privilege.  Except as otherwise herein provided, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by applicable Law.


(b)            Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts (including by facsimile or by attachment to
electronic mail in portable document format (PDF)), each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement, and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto.


(c)            Governing Law and Venue; Waiver of Jury Trial.


(i)            THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.  In any action or proceeding between the parties arising out of or
relating to this Agreement or any of the Transactions, each of the parties
hereby (i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware; (ii) agrees that it will not attempt to deny or
defeat such jurisdiction by motion or other request for leave from such court;
and (iii) agrees that it will not bring any such action in any court other than
the Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof. Service of process, summons, notice or
document to any party’s address and in the manner set forth in Section 15(d)
shall be effective service of process for any such action.


(ii)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 15(c).


(d)            Notices.  Notices, requests, instructions or other documents to
be given under this Agreement shall be in writing and shall be deemed given, (i)
on the date sent by e-mail


11

--------------------------------------------------------------------------------



of a PDF document if sent during normal business hours of the recipient, and on
the next business day if sent after normal business hours of the recipient, (ii)
when delivered, if delivered personally to the intended recipient, and (iii) one
business day later, if sent by overnight delivery via a national courier service
(providing proof of delivery), and in each case, addressed to a party at the
following address for such party:
 
if to Parent:
 
 
The Walt Disney Company
500 South Buena Vista Street
Burbank, CA 91521
 
Attention:
Senior Executive Vice President and Chief Strategy Officer
Associate General Counsel
 
Email:
kevin.mayer@disney.com
james.kapenstein@disney.com
 
with copies to (which shall not constitute notice):
   
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
 
Attention:
Faiza J. Saeed, Esq.
Eric L. Schiele, Esq.
 
Email:
fsaeed@cravath.com
eschiele@cravath.com
     
if to a Covered Stockholder, to such Covered Stockholder at the address
corresponding to such Covered Stockholder’s name on Schedule 1(b), with copies
to (which shall not constitute notice):
     
Twenty-First Century Fox, Inc.
1211 Avenue of the Americas
New York, NY
 
Attention:
General Counsel
 
Email:
gzweifach@21cf.com
     
and
         
Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
 
Attention:
Ira Sheinfeld
Keith A. Flaum
Alexanger B. Johnson
 
Email:
ira.sheinfeld@hoganlovells.com
keith.flaum@hoganlovells.com
alex.johnson@hoganlovells.com
      and

 

 


12

--------------------------------------------------------------------------------

 
Skadden, Arps, Slate, Meagher & Flom LLP and Affiliates
4 Times Square
New York, NY  10036
Attention:
Howard L. Ellin, Esq.
Brandon Van Dyke, Esq.
   
Email:
howard.ellin@skadden.com
brandon.vandyke@skadden.com

 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


(e)            Entire Agreement.  This Agreement (including any Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties both written and
oral, among the parties hereto, with respect to the subject matter hereof.


(f)            Parties in Interest; No Third Party Beneficiaries.  This
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and assigns. This Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies hereunder.


(g)            Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision negotiated in good faith by the parties hereto shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (ii) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not, subject to clause (i) above, be affected by
such invalidity or unenforceability, except as a result of such substitution,
nor shall such invalidity or unenforceability affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.


13

--------------------------------------------------------------------------------



(h)            Interpretation.


(i)            The Section headings or captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.  Where a reference in
this Agreement is made to a Section or Schedule, such reference shall be to a
Section of or Schedule to this Agreement unless otherwise indicated.  Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The word “or” when used in this Agreement is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”.  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
statute defined or referred to herein means such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes.  Any agreement or instrument defined or referred to herein
includes all attachments thereto and instruments incorporated therein.


(ii)            The parties have participated jointly in negotiating and
drafting this Agreement.  In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.


(i)            Assignment.  This Agreement shall not be assignable by operation
of law or otherwise without the prior written consent of each of the parties. 
Any assignment in contravention of the preceding sentence shall be null and
void.


(j)            Specific Performance.  The parties hereto acknowledge and agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor.  It is
accordingly agreed that Parent shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the
performance of the terms and provisions hereof in accordance with Section 15(c),
without proof of actual damages (and each party hereby waives any requirement
for the security or posting of any bond in connection with such remedy), this
being in addition to any other remedy to which they are entitled at law or in
equity.  The parties further agree not to assert that a remedy of specific
enforcement is an unenforceable, invalid, contrary to applicable Law or
inequitable remedy for any reason, and not to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach or that Parent
otherwise has an adequate remedy at law.


14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.
 

 
The Walt Disney Company
                 
 
By:
  /s/ Kevin A. Mayer       Name:   Kevin A. Mayer       Title:     Senior
Executive Vice President and                     Chief Strategy Officer  


 
 
 
 
 
 
 
 
 
 
[Signature Page to Voting Agreement]
 


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first written above.
 

 
Cruden Financial Services LLC, as Trustee for the Murdoch Family Trust
                 
 
By:
  /s/ Arthur Siskind       Name:   Arthur Siskind       Title:     Vice
President          


 
Cruden Financial Services LLC
                 
 
By:
  /s/ Arthur Siskind       Name:   Arthur Siskind       Title:     Vice
President          


 

 






16